Citation Nr: 0938491	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-07 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include chronic anxiety, personality, behavior 
disorder, nerve and stress condition and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1971 until August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The RO characterized the appeal as consisting of two separate 
claims: a claim for service connection for PTSD and a claim 
for service connection for a chronic anxiety, personality, 
behavior disorder, nerve and stress condition.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has 
recharacterized the issue as reflected on the cover sheet.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  

In the present case, while broadening the scope of the 
psychiatric claim pursuant to Clemons allows the Board to 
consider new diagnoses, it also requires the Board consider 
claims which have already been denied.  Based upon this the 
Board considered whether the threshold question of new and 
material evidence should be addressed.

In this case, however, the claim for service connection for a 
personality disorder was previously considered and denied in 
a February 1972 rating decision because a personality 
disorder is considered to be a constitutional or 
developmental disability and therefore is not a disability 
under VA laws.  The claim for service connection for 
depressive neurosis was previously considered and denied by 
the RO in a September 1977 rating decision because there was 
no evidence of depression during service or within one year 
after separation from service.  

While personality disorders are still not considered diseases 
or injuries within the meaning of applicable legislation 
providing for compensation benefits, the Board notes that 
since the February 1972 and September 1977 rating decisions, 
VA's General Counsel has determined that service connection 
may still be warranted where a congenital or developmental 
defect is subject to a superimposed injury or disease during 
service. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 
3.303(c).  Thus, given the change in interpretation of the 
law, the claim can be considered on the merits without 
examination the threshold question of new and material 
evidence.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (when a 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
benefits, an applicant's claim of entitlement under such 
regulation is separate and distinct from a claim previously 
and finally denied).

Additionally, as noted in the issue, the claim now includes 
several new psychiatric diagnoses which were not previously 
considered.  In other words, given the new diagnoses and the 
change in law, the present claim turns upon a different 
factual basis than was previously considered.  Therefore, a 
new and material analysis is not appropriate. Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

A review of the record reflects the Veteran, in a March 2007 
statement raised a claim for arthritis.  A May 2009 statement 
raised a claim for an increased evaluation for the status 
post right pneumothorax, recurrent with postoperative 
thoracotomy and reexpansion and also raised a claim for 
service connection for the left lung pneumothorax.  These 
claims have not been adjudicated.  The claims for an 
increased evaluation for the right lung and service 
connection for arthritis and the left lung are REFERRED to 
the RO for appropriate action.

A review of the record reflects that further development is 
necessary.  Therefore, the appeal is being REMANDED and is 
addressed in the REMAND portion of the decision below.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  

As an initial matter, during the July 2009 Board hearing the 
Veteran testified that the Social Security Administration 
granted disability benefits based, in part, upon his 
psychiatric disabilities.  Complete copies of the medical 
records upon which any disability decision was based, as well 
as any agency decision with the associated List of Exhibits, 
have not been made part of the claims file.  VA's duty to 
assist extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

During the Board hearing, the Veteran provided some 
generalized information concerning inservice stressors.  For 
example, he indicated he witnessed another service member set 
himself on fire around November 1972; however, he did not 
indicate the name or unit of the other service member.  
Similarly, the Veteran provided a statement in August 2009 
which reported the last names of two people he witnessed get 
shot; however, no first names, dates or locations of these 
stressors were provided.  The Veteran should be contacted to 
elicit additional information concerning these stressors. 

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has current psychiatric 
diagnoses, including depression, anxiety and PTSD.  The 
record also reflects complaints of anxiety and a diagnosis of 
an inadequate personality during service.  Finally, an August 
2009 VA outpatient treatment record concluded the Veteran had 
anxiety since 1974.  Thus, the Veteran has met the criteria 
of 38 C.F.R. § 3.159.

Furthermore, as noted in the introduction, in the field of 
mental disorders, personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing for compensation benefits. 38 C.F.R. § 3.303(c).  
While personality disorders are not diseases or injuries 
within the meaning of applicable legislation providing for 
compensation benefits, service connection may still be 
warranted where a congenital or developmental defect is 
subject to a superimposed injury or disease during service. 
VAOPGCPREC 82-90 (July 18, 1990).

Given the above, without further clarification, the Board is 
without medical expertise to ascertain whether any current 
psychiatric disability is a superimposed injury on the 
personality disorder noted during service or is otherwise 
related to any event or incident of service.  Therefore, the 
Board finds that a VA examination is necessary for the 
purpose of determining the nature and etiology of any and all 
psychiatric disabilities that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
provide any additional information needed 
to clarify his claimed stressors, 
including the specific dates, locations, 
names of other persons involved, units 
involved, etc.  The Veteran should be 
advised that this information is necessary 
to obtain supportive evidence of the 
claimed stressful event in service and 
that he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.  Specifically, the Veteran 
should be advised that he may provide 
buddy statements or other corroborating 
evidence that may support his claimed 
inservice stressors.

2.  After receipt of any information or 
evidence obtained, or the passage of a 
reasonable period of time, the RO/AMC 
shall take such additional development 
action as it deems proper, including 
obtaining verification of any stressors 
from the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR)) 
or other appropriate organization if 
necessary, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

3.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
Veteran's Social Security Administration 
(SSA) benefits; specifically, any List of 
Exhibits associated with the SSA's 
decision, including copies of all of the 
medical records concerning the Veteran's 
claims on appeal.

4.  The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability that may be present, including 
depression, anxiety, and PTSD.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a)  Whether it is at least as likely as 
not (a 50% probability or more) that any 
diagnosed psychiatric disability, 
including anxiety and depression, is 
related to any event or incident in 
service.

b)  Whether it is at least as likely as 
not (a 50% probability or more) that any 
currently diagnosed psychiatric 
disability, including anxiety and 
depression, is the result of a 
superimposed injury on the personality 
disorder, shown in service.

c)  Whether it is at least as likely as 
not (a 50% probability or more) that any 
current PTSD is related to one or more of 
the inservice stressors reported by the 
Veteran.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


